Citation Nr: 1416445	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Propriety of the discontinuance of the Veteran's disability benefits from January 29, 2004, to April 29, 2004, based upon fugitive felon status.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1990 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a hearing held at the RO.


FINDINGS OF FACT

1.  Effective from April 13, 1998, the Veteran has been in receipt of a 100 percent evaluation for bipolar disorder, manic with psychosis. 

2.  On January 29, 2004, a warrant for the Veteran's arrest was issued for violating the terms of an April 2002 probation order; the Veteran was on probation for the December 2001 crime of Indecent Exposure which was a Class 6 Felony in the State of Arizona.  The January 2004 warrant was cleared on April 29, 2004. 

3.  The Veteran's disability compensation benefits were terminated effective from January 29, 2004, to April 29, 2004, the time period in which there was a warrant for his arrest due to violating the terms of probation.


CONCLUSION OF LAW

VA compensation benefits for the Veteran were prohibited as a matter of law from January 29, 2004, to April 29, 2004, by reason of an outstanding fugitive felon warrant.  38 U.S.C.A. §§ 501, 5103(a), 5103A, 5313B (West 2002); 38 C.F.R. § 3.665(n)(2)(ii) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (the Court) has held that the duties to notify and assist do not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002). 

In addition, the VA General Counsel  has held that VA is not required under 38 U.S.C. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC5-04 (2004). 

In this case, the issue before the Board is a legal one, as there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations, rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions are inapplicable and no further development is required.

II.  Analysis

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides, in pertinent part, that a veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)  Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2)  For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of:  (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or  (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

(3)  For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4)  For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.

38 C.F.R. § 3.665(n).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration  (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Review of the claims file reflects that the RO received notice from the VA Office of the Inspector General (OIG) in January 2010 that a warrant for the Veteran had been issued on January 29, 2004, for violating the terms of probation.  The warrant had been cleared in April 29, 2004.

In February 2010, the RO notified the Veteran that his disability compensation would be terminated from January 29, 2004, to April 29, 2004, after 60 days from the issuance of the letter.  The proposed termination was based on a finding that the Veteran was a fugitive felon from the time of the warrant's issuance until it was cleared.  The Veteran elected for a hearing before the Decision Review Officer and such hearing was held in March 2010.  The Veteran also submitted an opinion from his psychiatrist that his disability benefits should not be withheld because at the time of the original offense, he was undergoing a psychotic episode and that currently he was cooperating with treatment and medication.  At his hearing, the Veteran reported that he had missed one or two probation meetings and was otherwise unable to comply with the terms of his probation agreement because he had been suffering from an ongoing, severe mental disability and had been in and out of psychiatric hospitals, with poor medication compliance.  Following the hearing, the RO requested that the OIG reconsider the termination of the Veteran's disability benefits for the period of his outstanding warrant because of the severity of his psychiatric disorder.  The OIG concluded that the overpayment for the period of the warrant was valid because upon admittance to a VA psychiatric hospital, the Veteran would have been interviewed for any outstanding legal matters to include whether a probation officer needed to be contacted, upon discharge from the hospital he would have been considered well enough to comply with his probation terms, and that by not taking his medication the Veteran would have known the potential consequences.  Therefore, in June 2010, the RO notified the Veteran of the discontinuation of his disability benefits.   The Veteran subsequently expressed disagreement with this determination, and the present appeal ensued. 

The pertinent facts of this case are not in dispute.  The evidence of record establishes that the Veteran was a fugitive felon from the date of issuance of the warrant until the date when the warrant against him was cleared.  Because this warrant was for the offense of violating the terms of probation, the Veteran meets the definition of a "fugitive felon" under 38 C.F.R. § 3.665(n)(2)(ii) for this time period (January 29, 2004, to April 29, 2004). 

The Board acknowledges the Veteran's assertions that he does not meet VA's definition of a "fugitive felon" under 38 C.F.R. § 3.665(n)(2)(i) because he was not fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  However, the criteria of 38 C.F.R. § 3.665(n)(2)  are disjunctive.  Johnson  v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Accordingly, as the Veteran meets the criteria set forth in 38 C.F.R. § 3.665(n)(2)(ii) (that a fugitive felon is one who violates a condition of probation or parole imposed for commission of a felony under Federal or State law), the argument set forth by the Veteran is unpersuasive. 

The Board acknowledges the Veteran's assertions that his disability compensation should not have been terminated because the warrant itself was based upon fraudulent information.  He contends that despite what the warrant states, he had never been informed of the December 1, 2003, probation meeting.  He also contends that he could not have obtained employment, one of the found violations of probation, because of his psychiatric disability.   However, the validity of the state warrant is not an issue over which the Board has jurisdiction.  Thus, the basis and validity of the warrant is not a matter presently before the Board.  

In this case, application of the law to the facts is dispositive and the appeal must be denied because under the law there is no entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran is not entitled to receive payment of disability compensation benefits while he was a fugitive felon, and the applicable law as implemented by the VA Secretary precludes the relief sought. 


ORDER

The discontinuance of the Veteran's disability compensation benefits from January 29, 2004, to April 29, 2004, was proper, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


